Citation Nr: 0925477	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-05 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for disability manifested 
by upper abdominal pain, including secondary to service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1977 to 
June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2008.  A transcript of the 
hearing is of record.  At the hearing, the Veteran submitted 
new evidence in the form of a statement from his private 
physician regarding his abdominal pain, which relates to the 
issue on appeal.  The Veteran specifically waived his right 
to have the RO consider this evidence in the first instance.  
38 C.F.R. § 20.1304(c) (2008).  

In June 2009, the Board received from the Veteran a notice of 
disagreement for a January 2009 rating decision.  Included 
with the notice is a duplicate copy of the medical evidence 
submitted by the Veteran in April 2008.  The Board notes that 
the Veteran's claims file as presented to the Board does not 
contain a January 2009 rating decision.  The Board therefore 
refers the issue to the RO for appropriate action, if any.  

With regard to the issue on appeal, it should be noted that 
the Veteran is already service connected for certain 
disabilities that cause abdominal pain, including a 
postoperative inguinal hernia repair, a testicle/groin 
disability, neuritis, and irritable bowel syndrome.  The 
decision below addresses the question of whether service 
connection should be granted for a disability causing upper 
abdominal pain distinct from the disabilities already service 
connected.  References in the decision below to "disability 
manifested by upper abdominal pain" should be read to mean 
disability other than those already service connected.  




FINDING OF FACT

The Veteran does not have a disability manifested by upper 
abdominal pain that is attributable to active military 
service, or that has been caused by or made worse by service-
connected disability.


CONCLUSION OF LAW

The Veteran does not have disability manifested by upper 
abdominal pain that is the result of disease or injury 
incurred in or aggravated during active military service, or 
that is the proximate cause of or result of service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008); 
38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2006, before the AOJ's initial adjudication of the claim.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notification included the criteria for 
assigning disability ratings and for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

VA opinions with respect to the issue on appeal were obtained 
in November 2006 and January and November 2007.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the January and November 2007 VA opinions obtained 
in this case were more than adequate, as they were predicated 
on a full reading of the private and VA medical records in 
the Veteran's claims file.  They consider all of the 
pertinent evidence of record, the statements of the 
appellant, and provide complete rationale for the opinions 
stated.  The November 2006 opinion was not predicated on a 
full reading of the private and VA medical records in the 
Veteran's claims file, but the examiner supplemented that 
opinion with the January 2007 opinion following a reading of 
the Veteran's private and VA medical records.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal have been met.  38 C.F.R. § 3.159(c)(4).

The Veteran claims that he has upper abdominal pain, 
including as secondary to service-connected disabilities.  
The Veteran's STRs are of record and show a complaint of 
stomach pain in September 1977.  The remainder of his STRs 
are silent for any abdominal complaints or disabilities.  The 
Veteran is service connected for irritable bowel syndrome 
(IBS), a right inguinal hernia, neuritis, and a right 
testicle/groin disability.

Of record are VA treatment records dated from August 1980 to 
July 2006.  The records show complaints of upper abdominal 
pain.  Also of record are numerous private treatment records 
dated from June 1999 to March 2008, including several letters 
from his private physicians.  The records show that the 
Veteran has irritable bowel syndrome (IBS), gastrointestinal 
reflux disease (GERD), and pancreatitis.  They also show that 
the Veteran's ilioinguinal nerve was damaged in 1999 during a 
hernia repair.  The records additionally show that the 
Veteran had a cholecystectomy.  The Board notes that prior to 
the filing of the present claim, the Veteran filed claims for 
increased ratings for his inguinal hernia, based in part on 
his abdominal pain.  

Also of record are several lay statements that also refer to 
the Veteran's upper abdominal pain.  

A letter from a private physician, R.S., M.D. dated in August 
2000 includes an opinion that the Veteran's abdominal wall 
pain most likely represented injury to the ilioinguinal nerve 
at the time of his hernia repair.  

A letter from the Veteran's private physician, L.S., M.D. 
dated in October 2005 reveals that the Veteran had had 
persistent abdominal pain since his hernia repair in 1999.  
He had both lower and upper abdominal pain associated with 
pushing and pulling activities.  The letter does not indicate 
any diagnosis to account for upper abdominal pain.  

The Veteran was afforded a VA examination in November 2006.  
His claims file was not available for review at that time.  
The Veteran reported two inguinal hernias, with the most 
recent being in 1999.  He reported that his ilioinguinal 
nerve was nicked during the 1999 surgery.  He had vague pain 
in his right inguinal region and claimed some lower quadrant 
pain as well with numbness just above the incision, and 
mostly sharp pains and "electrical shocks" into his inner 
thigh whenever he sat for long periods.  It reportedly could 
happen four to five times a week and coughing would hurt it 
and exacerbate it, and sometimes it would last anywhere from 
24 to 48 hours.  He reported that the groin pain was 
constant, rated as five on a scale of one to ten.  The 
Veteran reported that during the time of the evaluation after 
operation, he felt a hot pain in his abdomen and developed 
reflux symptoms sometimes in September 1999.  The examiner 
noted that the Veteran had a cholecystectomy in 2005 after 
severe abdominal pain and elevated triglycerides, and was 
found to have pancreatitis status post-cholecystectomy.  
Examination showed normal bowel sounds.  There was no 
hepatosplenomegaly and no bruits.  He was not tender to 
palpation.  There was no guarding or Rosvings or Murphy sign.  
The Veteran was diagnosed with status post-right inguinal 
herniorrhaphy times two with complications, including 
ilioinguinal nerve damage and neuropathy with paresthesia and 
dysesthesia in the right groin.  The examiner opined that the 
Veteran's chronic recurrent right upper quadrant pain was 
more likely secondary to chronic recurrent residuals of his 
cholecystectomy and as evidenced by pancreatitis.  The 
examiner further opined that the Veteran's cholelithiasis and 
subsequent cholecystectomy, as well as complications 
including pancreatitis, were not as least as likely as not 
less than 50 percent probability caused by his right inguinal 
herniorrhaphy as that would not make physiologic sense.

Following review of the Veteran's claims file, the November 
2006 examiner issued a subsequent opinion in January 2007.  
He again noted that the Veteran had pancreatitis and IBS.  He 
opined that no doubt, some of the Veteran's complaints of 
diarrhea, cramping, and bloating were due to the IBS, which 
was already service-connected.  The examiner also opined that 
the Veteran's upper abdominal pain did not make physiologic 
sense as it pertained to the actual inguinal hernia itself, 
which had been repaired and had not shown any recurrence, but 
did show the ilioinguinal nerve involvement, again, not a 
visceral type nerve and would not be associated with the 
visceral organs nor the vagus nerve either.  He further 
opined that there was no physiologic reason for the Veteran's 
abdominal pain to be associated with the herniorrhaphy and 
therefore, was not caused by the Veteran right inguinal 
herniorrhaphy.  

The Veteran was afforded another VA examination in November 
2007.  His claims file was reviewed.  The examiner noted that 
the Veteran complained of abdominal pain with pushing and 
pulling.  The Veteran reported chronic pain in the right area 
since his hernia surgery.  He reported sharp shooting pains 
in the right groin which radiated into the testicle and 
inner, upper thigh.  He reported what felt like a ringing 
pain in the thigh area when he walked.  He also reported some 
symptoms down into his lower leg in the right great toe.  He 
reported that pulling and pushing hurt his upper abdomen.  
The Veteran was noted to be quite vague and difficult to pin 
down on how often he had pain, how severe it was, etc.  He 
reported that he did not mow the lawn much because of the 
pain, but stated that he was always doing pushing and pulling 
most days.  However, he could not really give examples of 
what would be pushing and pulling.  Despite not really being 
able to give the examiner any examples, the Veteran reported 
abdominal pain a couple of times a week.  It was reported to 
be mild to severe.  He reported that it would last a day to 
two days.  He could not describe it as sharp or dull or 
bloating.  He reported that it felt inflamed.  It did not 
sound like the electrical shooting pains that he got down in 
his groin.  He described burning upper abdominal pain since 
1999.  The examiner noted that the Veteran had GERD and 
trouble with pancreatitis.  The Veteran denied any recent 
trouble in 2007 with pancreatitis.  Examination revealed that 
the abdomen was soft with mild right lower quadrant 
tenderness and tenderness in the right inguinal area.  He had 
no upper abdominal pain whatsoever, no hepatosplenomegaly and 
no masses.  There was no evidence of malnutrition and no 
evidence of anemia.  There was no abdominal hernia with 
partial sit-up.  The Veteran was diagnosed with upper 
abdominal pain.  The examiner opined that it did not match 
anything physiological caused by the right inguinal hernia 
repair.  The examiner did not have a specific diagnosis for 
the upper abdominal pain.  The examiner opined that it was 
less than 50 percent probability related to the inguinal 
hernia repair.  

The Veteran submitted a letter from Dr L.S. dated in March 
2008.  Dr. L.S. opined that the Veteran had several problems 
that were not directly connected, but might be interactive.  
He noted the Veteran's right inguinal hernia.  With regards 
to his abdominal complaints of upper abdominal pain, 
bloating, gas, cramping, and periodic diarrhea, he noted that 
the Veteran had pancreatitis, gall stones, and that he 
underwent a cholecystectomy in 2004.  The Veteran's severe 
pain resolved following the surgery, but his other abdominal 
symptoms continued.  Dr. L.S. opined that although he 
believed that the Veteran had several different problems, it 
was his opinion that he likely had underlying IBS.  It was 
his theory that when the Veteran pushed and pulled, he 
irritated the right groin area and then due to the pain, the 
Veteran became anxious and experienced upper and middle 
abdominal pains that to him seemed to be related to the 
groin.  It was likely that the Veteran had had IBS for many 
years and had had the problems with his pancreas and gall 
bladder superimposed on his intermittent chronic abdominal 
pain.  Dr. L.S. believed that the chronic pain in the 
Veteran's right inguinal area was likely a trigger for the 
irritable bowel symptoms.

The Veteran testified at a hearing in April 2008 that his 
abdominal pain first began following his second hernia 
surgery.  He testified that the pain was dull and that he 
felt bloated.  He testified that pulling or pushing made the 
pain worse.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  

As for the Veteran's claim that his upper abdominal pain is 
secondary to his service-connected disabilities, any 
disability that is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the United States Court of Appeals for Veterans 
Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.  

Here, the evidence shows that the Veteran has repeated 
complaints of upper abdominal pain.  The November 2007 
examiner was unable to provide a diagnosis for the Veteran's 
abdominal pain.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez, 13 Vet. App. 282, 285 (1999), 
aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).  In this regard, the 
Board notes that the Veteran has been diagnosed with IBS, 
GERD, pancreatitis, neuritis, a right testicle/groin 
disability, and a right inguinal hernia.  The Board also 
notes that the Veteran is service connected for his IBS, 
neuritis, right testicle/groin disability, and inguinal 
hernia, and was denied service connection for GERD and did 
not appeal.  The March 2008 letter from Dr. L.S. appears to 
indicate that the Veteran's upper abdominal pain was a result 
of his IBS.  The Board notes that the rating criteria under 
which the Veteran is rated for his IBS include abdominal 
distress.  The November 2006 VA examiner opined that the 
Veteran's chronic recurrent right upper quadrant pain was 
more likely secondary to chronic recurrent residuals of his 
cholecystectomy and as evidenced by pancreatitis, which were 
not at least as likely as not caused by his right inguinal 
herniorrhaphy as that would not make physiologic sense.  In 
his January 2007 addendum, the examiner further opined that 
there was no physiologic reason for the Veteran's abdominal 
pain to be associated with the herniorrhaphy and therefore, 
was not caused by the Veteran right inguinal herniorrhaphy.  
The Board acknowledges the Veteran's complaints of pain and 
the lay statements that support his contention, but the 
competent medical evidence of record does not indicate that 
the Veteran's upper abdominal pain is the result of a malady 
or condition for which service connection is warranted.  
Moreover, the evidence suggests that the Veteran's upper 
abdominal pain may be a part of his service-connected IBS 
and/or right inguinal hernia.  Additionally, to the extent 
that any pain might be due to pancreatitis or residuals of a 
cholecystectomy, there is no suggestion in the record that 
either disability had its origins in military service or is 
otherwise due to service-connected disability.

The Board acknowledges the Veteran's belief that he has an 
upper abdominal disability related to his military service, 
including as secondary to service-connected disabilities.  
However, there is no evidence of record showing that the 
Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to diagnosis of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2008).  
Consequently, the Veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have a 
disability manifested by upper abdominal pain that is 
traceable to disease or injury incurred in or aggravated 
during active military service or that is secondary to 
service-connected disability.


ORDER

Entitlement to service connection for a disability manifested 
by upper abdominal pain, including as secondary to service-
connected disability, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


